PER CURIAM.
We have for review King v. State, 511 So.2d 1131 (Fla. 4th DCA 1987), in which the district court certified the following question as one of great public importance:
IS THE HABITUAL OFFENDER STATUTE STILL AN EFFECTIVE BASIS ON WHICH TO EXCEED THE STATUTORY MAXIMUM AS LONG AS THE SENTENCE IMPOSED DOES NOT EXCEED THE GUIDELINES RECOMMENDATION?
Id. at 1132. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The district court’s decision is consistent with our decision in Winters v. State, 522 So.2d 816 (Fla.1988), in which we recently answered this question in the affirmative. Accordingly, we approve the decision below.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.